Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Application Data Sheet

The applicant is asked to file an corrected ADS with proper format outlined with underlines and strike-through to change the foreign priority date, as the ADS filed on 12/27/2018 incorrectly mentions the foreign priority date, it should be September 18, 2018. And foreign priority documents electronically retrieved by USPTO in file as of  10/24/2019 provides evidence of this fact.  The corrected ADS tis needed to rectify and correct the issue. See MPEP 601.05(a), II, III citation below with underline for emphasis. And see also snapshot of ADS filed on 12/27/2018 that incorrect and USPTO retrieved foreign application with filing date.




    PNG
    media_image1.png
    771
    573
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    378
    793
    media_image2.png
    Greyscale



601.05(a)    Application Data Sheet (ADS) -- Application Filed On or After September 16, 2012 [R-10.2019]

II.    CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

37 CFR 1.76(c)  provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt. If appropriate, use of the corrected Web-based ADS is recommended because it will pre-populate with information of record. Accordingly, applicants can type in the desired changes in the corrected Web-based ADS, and the system will create a PDF version with the appropriate strike-through and underlining. A corrected Web-based ADS, however, is 35 U.S.C. 371, provisional applications, plant applications, reexamination proceedings, and supplemental examinations under 35 U.S.C. 257. For more information, see the "Quick Start Guide for Corrected Web-based Application Data Sheet (Corrected Web ADS)" available at https://www.uspto.gov/ patents-application-process/ applying-online/efs-web-guidance-and-resources.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

A corrected ADS may be submitted until payment of the issue fee to either correct or update information in a previously submitted application data sheet, or in an inventor’s oath or declaration under 37 CFR 1.63, 1.64  , or 1.67, or otherwise of record. See 37 CFR 1.76(c)(1). Note, however, a corrected ADS filed after final rejection or allowance is not entered as a matter of right. See 37 CFR 1.116  or 1.312, respectively. For a discussion of amendments and other replies after final rejection or action, see MPEP § 714.12 and § 714.13. For a discussion of amendments filed after notice of allowance, see MPEP § 714.16. In addition, inventorship changes must comply with the requirements of 37 CFR 1.48, foreign priority and domestic benefit information changes must comply with 37 CFR 1.55  and 1.78, and correspondence address changes must comply with 37 CFR 1.33(a). Note also that any request to correct or update the name of the applicant, or change the applicant, must comply with 37 CFR 1.46(c).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

A corrected ADS may include all of the section headings listed in 37 CFR 1.76(b)  with all appropriate data for each heading or only those sections (including the section headings) containing changed or updated information. See 37 CFR 1.76(c)(2).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

A corrected ADS should be filed with a request for a corrected filing receipt unless accompanied by a request to take some other action, such as a request under 37 CFR 1.48, a request under 37 CFR 1.46(c), or the submission of a power of attorney. A corrected ADS accompanying a request to change the applicant under 37 CFR 1.46(c)  must show the changes in applicant information relative to the applicant information on the most recent filing receipt, even if an ADS was not previously filed or an applicant was not previously identified in an ADS because the filing receipt identifies the applicant information of record. If no applicant was identified in the applicant information section of a properly signed ADS filed with the application, a corrected ADS identifying a new applicant with underlining does not need to show the deletion of the inventor-applicant(s) with strikethrough. A corrected ADS submitted to correct information provided in the inventor’s oath or declaration, such as residence information for an inventor, must show the original incorrect information with strike-through or brackets, and the new information with underlining, as if the incorrect information was submitted in an ADS filed with the application even though an ADS was not previously filed. If there are multiple inventors, all of the inventors must be listed in the "Inventor Information" section of the corrected ADS, even if the residence information is only being changed for one of the inventors. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

37 CFR 1.78  or 1.55, a request for corrected filing receipt should be filed with a corrected ADS to correct domestic benefit or foreign priority claim information. A petition for an unintentionally delayed claim under 37 CFR 1.78(c) or  (e)  or 37 CFR 1.55(e)  may be required if the domestic benefit or foreign priority claim is being submitted outside the time period for making a benefit or priority claim. Where the most recent filing receipt does not include a benefit claim or priority claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or 1.55  or the claim was not previously included in an ADS, a corrected ADS submitted to add the benefit or priority claim must identify the addition of the benefit claim or priority claim with underlining relative to the most recent filing receipt (i.e., the entire benefit or priority claim must be underlined). For example, if an ADS included a benefit claim but the relationship between the instant application and the parent application was not provided, and the most recent filing receipt for the application shows no benefit claim, the entire benefit claim must be shown with underlining in the corrected ADS. In addition, if the ADS identified an incorrect benefit claim (e.g., "division of" instead of "continuation of") and the most recent filing receipt included the incorrect benefit claim, the corrected ADS should identify the information being deleted (e.g., "division of") with strike-through or brackets, and should identify the information being added (e.g., "continuation of") with underlining. In the rare circumstance where a domestic benefit or a priority claim is being deleted, applicant must provide a corrected ADS identifying the deletion of the foreign priority claim with strike-through or brackets. Before deleting a domestic benefit claim or a foreign priority claim, applicant should consider the status of the application since an amendment or ADS filed after final rejection or allowance is not entered as a matter of right and must be filed in compliance with 37 CFR 1.116  or 1.312, respectively. Applicants are cautioned that new prior art may be available as a result of deleting the claim. Also, deleting a benefit or priority claim may be considered a showing that the applicant is intentionally waiving the benefit claim or priority claim to the prior application in the instant application. See MPEP § 211.02(a), subsection III. 


III.    TREATMENT OF INCONSISTENT INFORMATION 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Resolution of inconsistent information supplied by both an application data sheet and other documents (e.g., the oath or declaration under 37 CFR 1.63, 1.64  , or 1.67 ) are addressed in 37 CFR 1.76(d). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

37 CFR 1.76(d)(1)  provides that the most recent submission will govern (control) with respect to inconsistencies as between the information provided in an application data sheet, a designation of a correspondence address, or by the inventor’s oath or declaration, except that: (1) the most recent application data sheet will govern with respect to foreign priority (37 CFR 1.55 ) or domestic benefit (37 CFR 1.78 ) claims; and (2) the naming of the inventorship is governed by 37 CFR 1.41  and changes to inventorship or the names of the inventors is governed by 37 CFR 1.48.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

37 CFR 1.76(d)(2)  provides that the information in the application data sheet will govern when the inconsistent information is supplied at the same time by a designation of correspondence address or the inventor’s oath or declaration. The information in the application data sheet will also govern when inconsistent with the information supplied at any time in a Patent Cooperation Treaty Request Form, Patent Law Treaty Model International Request Form, Patent Law Treaty Model International Request for Recordation of Change in Name or Address Form, or Patent Law Treaty Model International Request for Recordation of Change in Applicant or Owner Form.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

If an ADS is inconsistent with the information provided in another document that was submitted at the same time or prior to the ADS submission, the ADS will control. This is because the application data sheet is intended to be the means by which applicant provides complete bibliographic information. In the small number of instances where another document has more accurate information than a concurrently supplied application data sheet (37 CFR 1.76(d)(2) ), a corrected application data sheet should be submitted to conform the information in the ADS to the correct information as provided in the other document(s).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

37 CFR 1.76(d)(3)  provides that the Office will capture bibliographic information from the application data sheet. 37 CFR 1.76(d)(3)  further provides that the Office will generally not review the inventor’s oath or declaration to determine if the bibliographic information contained therein is consistent with the bibliographic information provided in an application data sheet. 37 CFR 1.76(d)(3)  further provides that incorrect bibliographic information contained in an application data sheet may be corrected as provided in 37 CFR 1.76(c)(1).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Examples:
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

If an application naming inventors A and B is filed with an application data sheet that improperly identifies the residence of inventor B and an executed 37 CFR 1.63  declaration that properly identifies the residence of inventor B, the Office will capture the residence information of inventor B as identified in the application data sheet, and include that information in the filing receipt. Applicant may correct the residence information by submitting an application data sheet 37 CFR 1.76(c)  with the name of inventor B and the corrected residence for inventor B with underlining for insertions and strike-through or brackets for text removed. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

If an application is filed with an application data sheet improperly identifying inventors A, B and C and an executed 37 CFR 1.63  declaration correctly setting forth the inventorship as A and B, the Office will capture the inventorship as inventors A, B and C based on the information in the application data sheet, and include that information in the filing receipt. To correct the inventorship, applicant must submit a request to correct the inventorship pursuant to 37 CFR 1.48. See MPEP § 602.01(c) et seq.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

If an application is filed with an application data sheet, the Office will capture the applicant information as identified in the application data sheet. To change the name of the applicant, a request in accordance with 37 CFR 1.46(c), and in compliance with 37 CFR 3.71  and 3.73, is required. See MPEP § 605.01, subsection II.

	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough organization’s fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov